Title: From Thomas Jefferson to James Paxton, 10 September 1824
From: Jefferson, Thomas
To: Paxton, James


Sir
Monticello
Sep. 10. 24.
Your letter of Sep. 4., to which you wished to recieve an answer by this day, came to hand yesterday evening only. I am not able to name the particular kind of tin with which our buildings are covered. mr Warwick of Richmond has furnished the whole, and can answer that question. we pay him 13. D. a box, which does exactly a square and a half. I would advise against painting it. it certainly does no good, and possibly may corrode the tin. some workmen with us put the tin on in whole sheets. the half sheet is what 100 years of experience elsewhere has approved, in larger pieces it may contract and dilate too sensibly, and there is no reason to justify the innovation. Accept the assurance of my great esteem & respectTh: J.